Citation Nr: 1003159	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a neck mass also 
claimed as interdigitating dendritic cell sarcoma, to include 
as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
State of Pennsylvania 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).

In June 2009, the Board remanded the Veteran's case to the RO 
to comply with his request to testify during a hearing before 
a Veterans Law Judge.  In August 2009, the Veteran testified 
during a hearing at the RO before the undersigned.  A 
transcript of the hearing is of record.

During his August 2009 hearing, the Veteran withdrew appeal 
of his claim for an initial rating in excess of 20 percent 
for his service-connected diabetes mellitus.  As his on-the-
record request satisfies the criteria for withdrawal of an 
appeal, it is considered withdrawn, and the Board has no 
jurisdiction to review the issue.  See 38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009). 

Although the Veteran's appeal was initially characterized as 
two issues (service connection for a left neck mass and 
service connection for several masses of sarcoma), in light 
of the Veteran's recent testimony, and the evidence of 
record, the Board believes that the issue as recharacterized 
on the title page most accurately reflects the currently 
status of the Veteran's case.

Finally, as a procedural matter, the Board notes that the 
Veteran submitted written statements from private physicians 
dated in November 2007 and May 2008.  This evidence was 
received after the last RO review and did not include a 
waiver of initial RO review.  However, given that the Board 
is granting the claim on appeal, the Board concludes that he 
has not been prejudiced by VA not remanding his case to 
afford the RO an opportunity to initially review the evidence 
in question.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and his exposure to Agent Orange is presumed.

2.  Giving the Veteran the benefit of the doubt, the 
objective and competent medical evidence of record 
demonstrates that interdigitating dendritic cell sarcoma is a 
form of non-Hodgkin's lymphoma and was incurred during active 
military service, including his exposure to Agent Orange.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, interdigitating 
dendritic cell sarcoma was incurred during active service, 
including his exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  Information concerning effective 
dates and ratings for interdigitating dendritic cell sarcoma 
will be provided by the RO.  If appellant then disagrees with 
any of those actions, he may appeal those decisions

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Even if there is no 
record of a malignant tumor while in service, its incurrence 
in service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree. Id.

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e).

If such service in the Republic of Vietnam cannot be 
established, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e) or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

As an initial matter, the evidence establishes that the 
Veteran served in the Republic of Vietnam during the Vietnam 
era.  In its January 2007 rating decision, the RO conceded 
the Veteran's exposure to Agent Orange and granted his claim 
for service connection for diabetes mellitus on the basis of 
such exposure.  The Board has no reason to doubt the RO's 
finding.  Therefore, the Veteran is presumed to have been 
exposed to herbicides during active duty.  

The next question is whether the Veteran has a disease or 
disorder that is positively associated with exposure to Agent 
Orange or is otherwise related thereto.  Upon review of the 
objective medical evidence, and reading that evidence in the 
light most favorable to the Veteran, the Board concludes that 
service connection is warranted for interdigitating dendritic 
cell sarcoma.

In this case, the probative medical evidence of record shows 
that in November 2004, the Veteran was first seen with 
complaints of a mass on the left side of his neck, 
approximately 4 centimeters (cm.) in size that existed for 
the past 18 months.  A subsequent biopsy did not indicate any 
evidence of carcinoma or lymphoproliferative disorder.  

By June 2005, the mass on the Veteran's left neck reappeared 
and was again excised the following month.  However, unlike 
the first occasion, these biopsy results indicated the 
presence of interdigitating dendritic cell sarcoma, an 
"extremely rare" disorder affecting the histiocytic cells 
developing in the paracortical region of the lymph node, 
according to a July 2005 private surgical pathology report.  
Subsequent treatment following the excision of the mass 
included a left level II-V modified radical neck dissection 
in September 2005, accompanied by chemotherapy and radiation 
treatment.  

Interdigitating dendritic cell sarcoma is not specifically 
listed as a disease presumed to be related to Agent Orange 
exposure under 38 C.F.R. § 3.309(e).  However, written 
statements provided by P.I.R., M.D., a specialist in oncology 
and hematology, and the Veteran's treating physician, lead to 
the conclusion that it is a form of non-Hodgkin's lymphoma.  
Specifically, in an August 2006 signed statement, Dr. P.I.R. 
said that he was "familiar with the Agent Orange rule" and 
that Agent Orange was a known carcinogen.  This medical 
specialist noted that Agent Orange coverage was available for 
people who had b-cell lymphomas as well as selective squamous 
cell carcinomas of the upper aerodigestive tract.  The 
oncologist said that dendritic cell sarcoma was an extremely 
unusual tumor with "features of both a large (B-cell) 
lymphoma as well as a sarcoma."  According to Dr. P.I.R., 
given "the fact that this tumor is in part a lymphoma I 
believe it is reasonable" for Agent Orange coverage to be 
granted.  

Additionally, in a November 2007 private medical report, Dr. 
P.I.R. stated that the Veteran's "malignancy can be 
considered a variant of lymphoma" and that the "unusual 
tumor" had "features intermediate between sarcoma and 
lymphoma".

Here, the record reflects that the Veteran has a cancer with 
features of a large (B-cell) lymphoma and sarcoma, although 
the oncologist noted above did not specifically state that 
the Veteran's lymphoma was of the non-Hodgkin's variant.  
However, as suggested by Dr. P.I R. in August 2006, B-cell 
lymphoma is defined as "any in a large group of non-
Hodgkin's lymphomas characterized by malignant transformation 
of the B-lymphocytes."  Dorland's Illustrated Medical 
Dictionary 1102 (31st ed. 2007).

Thus, it appears that, at the very least, a treating 
specialist in oncology and hematology considered the 
Veteran's cancer to be a type of non-Hodgkin's lymphoma.  
Non-Hodgkin's lymphoma is a disorder positively associated 
with exposure to Agent Orange.  As such, and in view of the 
objective and competent medical evidence of record, the Board 
is of the opinion that service connection is warranted.  
Accordingly, and resolving doubt in the Veteran's favor, 
service connection for interdigitating dendritic cell sarcoma 
is granted.  38 U.S.C.A. §§ 1116, 5107(b); 38 C.F.R. 
§§ 3.307, 3.309.









ORDER

Service connection for interdigitating dendritic cell sarcoma 
is granted.



____________________________________________
D. J. DRUCKER

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


